DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 September 2020 and 15 November 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.
EXAMINER’S COMMENT
While Claims 8-14 refer to a ‘computer program product’ which typically covers both transitory and non-transitory media, rather than a ‘non-transitory computer-readable medium,’ a consideration of the Specification in [0058] shows that the computer readable storage medium should not be construed as being transitory signal per se. By this, the Examine refrains from rejecting claims 8-14 under 35 U.S.C. 101.
Claim Objections
Claims 4, 7, 11, 14, 18 and 20 are objected to because of the following informalities:
Claim 4 at lines 3-4 recites “… patterns of the user corresponding the sequence …” which the Examiner believes should be --patterns of the user corresponding to the sequence--
Claim 7 at line 7 recites “… that the user the user is performing” which the Examiner believes should be --that the user is performing--
Claim 11 at line 4 recites “… patterns of the user corresponding the sequence …” which the Examiner believes should be --patterns of the user corresponding to the sequence--
Claim 14 at line 8 recites “… that the user the user is performing” which the Examiner believes should be --that the user is performing--
Claim 18 at line 5 recites “… patterns of the user corresponding the sequence …” which the Examiner believes should be --patterns of the user corresponding to the sequence--
Claim 20 at lines 3-4 recites “… further comprise program instructions to” which the Examiner believes should be --further comprises program instructions to—
Claims 1, 2, 3, 4, 5, 6 and 7 are also objected to for informalities in presentation.
Claims 1-7 make mention of “one or more processors” and by the presentation of the claims, after the first instance of mentioning the “one or more processors” in claim 1, it is unclear as to if the further mentions are the same “one or more processors” or a completely different “one or more processors.”
Claims 1-7 are hereby objected to.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.
Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. 
With regard to independent claims 1, 8 and 15, the omitted steps are related to the obtaining of “a voice reply of a computing device.” While the “voice reply” could be thought of as being a reply to the user’s voice query, the claims do not make it clear as to if this voice reply is indeed a response to the user’s voice query, or a response to an unmentioned query.
These claims further mention “a voice reply of a computing device” but it is also unclear as to the origin of this “computing device,” whether it is one of the “one or more computing devices” mentioned in the immediately preceding limitation, or a completely different computing device.
An appropriate correction would be required to properly define origin or purpose of the indicated terms within the scope of the claims.
Claims 1, 8 and 15 are hereby rejected under 35 U.S.C. 112(b).
Dependent claims 2-6, 9-13 and 16-19 are also rejected under 35 U.S.C. 112(b) given that they fail to rectify the issue raised with regard to their respective independent claims.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Angelopoulos et al (US 2021/0118234 A1) provides teaching for detecting when a user completes a subtask within an environment [0039].
Bishop et al (US 2022/0020104 A1) provides teaching for presenting coaching as an audio prompt to a user in order to assist the user in identifying a correct path to completing a task [0047].
Hamze (US 2021/0303345 A1) provides teaching for system which generate data for a prompt to be displayed to a user, a user device which receives listening data from a user so as to guide the user through completing a task, as well as being able to determine which next prompt to display to the user [0155].
Liao et al (U.S. 10,585,927 B1) provides teaching for receiving speech input from a user so as to form ‘how-to queries’ (Col 24 lines 25-30), for which a set of steps comprising instructions to assist a user in performing a task are generated (Claim 1).
Grimse et al (U.S. 6,269,355 B1) provides teaching for a system able to provide guidance to a user through a complex process having a plurality of steps (Abstract).
Arend et al (US 2005/0235208 A1) provides teaching for a user interface that guides a user through a sequential task that requires the user’s interaction over a plurality of ordered steps (Abstract).
Walsh (U.S. 8,423,290 B1) provides teaching for providing route guidance to a user’s request, using a position receiving device within the user’s environment to determine the current location of the user (thereby determining that the user has completed a sub-activity) (Abstract).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657